The appellee, the First Trust Joint Stock Land Bank of Chicago, Ill., brought this suit in the district court of Red River county and recovered judgment for the sum of $690.26 against the appellant, J. W. Wooten. The judgment also provided that appellant, Wooten, recover of the appellee the sum of $48 on his cross-action for damages. From this judgment as rendered by the court, the appellant has duly prosecuted this appeal.
Appellant's assignments, as well as his propositions thereunder, relate solely to the sufficiency of the evidence to support the judgment, and we deem it sufficient to say that we have carefully considered the evidence in connection with the pleadings of the parties, and, in our opinion, both the pleadings and evidence are sufficient to support the judgment rendered by the court.
The judgment of the trial court is affirmed.
 *Page 146